Exhibit 10.85
INDEMNIFICATION AGREEMENT


THIS INDEMNIFICATION AGREEMENT (“Agreement”) is made and entered into as of the
1st day of January, 2020, by and between Hudson Pacific Properties, Inc., a
Maryland corporation (the “Company”), and Harout K. Diramerian (“Indemnitee”).
WHEREAS, at the request of the Company, Indemnitee currently serves as an
officer of the Company and may, therefore, be subjected to claims, suits or
proceedings arising as a result of his service; and
WHEREAS, as an inducement to Indemnitee to continue to serve as such officer,
the Company has agreed to indemnify and to advance expenses and costs incurred
by Indemnitee in connection with any such claims, suits or proceedings, to the
maximum extent permitted by law; and
WHEREAS, the parties by this Agreement desire to set forth their agreement
regarding indemnification and advance of expenses;
NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:
Section a.Definitions. For purposes of this Agreement:
(a) “Adjudged” shall mean adjudged finally by a court or arbitral or other
authority of competent jurisdiction.
(b) “Change in Control” means a change in control of the Company occurring after
the Effective Date of a nature that would be required to be reported in response
to Item 6(e) of Schedule 14A of Regulation 14A (or in response to any similar
item on any similar schedule or form) promulgated under the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), whether or not the Company is then
subject to such reporting requirement; provided, however, that, without
limitation, such a Change in Control shall be deemed to have occurred if, after
the Effective Date (i) any “person” (as such term is used in Sections 13(d) and
14(d) of the Exchange Act) is or becomes the “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company representing 50% or more of the combined voting power of all of the
Company’s then-outstanding securities entitled to vote generally in the election
of directors without the prior approval of at least two-thirds of the members of
the Board of Directors in office immediately prior to such person’s attaining
such percentage interest; (ii) the Company is a party to a merger,
consolidation, sale of assets, plan of liquidation or other reorganization not
approved by at least two-thirds of the members of the Board of Directors then in
office, as a consequence of which members of the Board of Directors in office
immediately prior to such transaction or event constitute less than a majority
of the Board of Directors thereafter; or (iii) at any time, a majority of the
members of the Board of Directors are not comprised of (A) individuals who were
directors as of the Effective Date and/or (B) individuals whose election by the
Board of Directors or nomination for election by the



--------------------------------------------------------------------------------

Exhibit 10.85
Company’s stockholders was approved by the affirmative vote of at least
two-thirds of the directors then in office who were directors as of the
Effective Date or whose election for nomination for election was previously so
approved.
(c) “Corporate Status” means the status of a person as a present or former
director, officer, employee or agent of the Company or as a director, trustee,
officer, partner, manager, managing member, fiduciary, employee or agent of any
Enterprise.
(d) “Disinterested Director” means a director of the Company who is not and was
not a party to the Proceeding in respect of which indemnification and/or advance
of Expenses is sought by Indemnitee.
(e) “Effective Date” means the date set forth in the first paragraph of this
Agreement.
(f) “Enterprise” means any foreign or domestic corporation, partnership, limited
liability company, joint venture, trust, employee benefit plan or other
enterprise in which Indemnitee is or was serving as a director, trustee,
officer, partner, manager, managing member, fiduciary, employee or agent at the
request of the Company. As a clarification and without limiting the
circumstances in which Indemnitee may be serving at the request of the Company,
service by Indemnitee shall be deemed to be at the request of the Company if
Indemnitee serves or served as a director, trustee, officer, partner, manager,
managing member, fiduciary, employee or agent of any corporation, partnership,
limited liability company, joint venture, trust, employee benefit plan or other
enterprise (i) of which a majority of the voting power or equity interest is
owned directly or indirectly by the Company or (ii) the management of which is
controlled directly or indirectly by the Company.
(g) “Expenses” means any and all disbursements or expenses incurred by
Indemnitee in connection with prosecuting, defending, preparing to prosecute or
defend, investigating, being or preparing to be a witness in or otherwise
participating in a Proceeding, including, without limitation, reasonable
attorneys’ fees and costs, retainers, court costs, transcript costs, fees of
experts, witness fees, travel expenses, duplicating costs, printing and binding
costs, telephone charges, postage, delivery service fees, federal, state, local
or foreign taxes imposed on Indemnitee as a result of the actual or deemed
receipt of any payments under this Agreement, and any ERISA excise taxes and
penalties. Expenses shall also include (i) expenses incurred in connection with
any appeal resulting from any Proceeding including, without limitation, the
premium, security for and other costs relating to any cost bond, supersedeas
bond or other appeal bond or its equivalent, (ii) expenses incurred in
connection with recovery under any directors’ and officers’ liability insurance
policies maintained by the Company, regardless of whether the Indemnitee is
ultimately determined to be entitled to such indemnification, advancement or
expenses or insurance recovery, as the case may be, and (iii) expenses incurred
by Indemnitee in establishing or enforcing his right to indemnification or
reimbursement under this Agreement. Expenses, however, shall not include amounts
paid in settlement by Indemnitee or the amount of judgments, fines or penalties
against Indemnitee (other than ERISA excise tax penalties).
(h) “Independent Counsel” means a law firm, or a member of a law firm, that is
of outstanding reputation, experienced in matters of corporation law and neither
is, nor in the past



--------------------------------------------------------------------------------

Exhibit 10.85
five years preceding the date of selection has been, retained to represent: (i)
the Company or Indemnitee in any matter material to either such party (other
than with respect to matters concerning Indemnitee under this Agreement or of
other indemnitees under similar indemnification agreements), or (ii) any other
party to or participant or witness in the Proceeding giving rise to a claim for
indemnification or advance of Expenses hereunder. Notwithstanding the foregoing,
the term “Independent Counsel” shall not include any person who, under the
applicable standards of professional conduct then prevailing, would have a
conflict of interest in representing either the Company or Indemnitee in an
action to determine Indemnitee’s rights under this Agreement. The Company agrees
to pay the reasonable fees and expenses of the Independent Counsel.
(i) “Proceeding” means any threatened, pending or completed action, suit,
arbitration, mediation, alternate dispute resolution procedure, investigation,
inquiry, administrative hearing or any other proceeding, whether brought by or
in the right of the Company or otherwise and whether of a civil (including
intentional or unintentional tort claims), criminal, administrative or
investigative (formal or informal) nature, including any appeal therefrom, in
which Indemnitee was, is, will or might be involved as a party or otherwise, by
reason of any action taken by or omission by Indemnitee, or of any action or
omission on Indemnitee’s part, in each case in or in connection with
Indemnitee’s Corporate Status and whether or not acting or serving in such
capacity at the time any liability or Expense is incurred for which
indemnification, reimbursement or advancement of Expenses can be provided under
this Agreement, except one pending or completed on or before the Effective Date,
unless otherwise specifically agreed in writing by the Company and Indemnitee.
If Indemnitee reasonably believes that a given situation may lead to or
culminate in the institution of a Proceeding, such situation shall also be
considered a Proceeding. The term “Proceeding” shall be broadly construed and
shall include, without limitation, the investigation, preparation, prosecution,
defense, settlement, arbitration or appeal of, and the giving of testimony in or
related to, any threatened, pending or completed claim, action, suit or other
proceeding, whether of a civil, criminal, administrative or investigative
nature.
Section 2. Services by Indemnitee. The Company expressly confirms and agrees
that it has entered into this Agreement and assumed the obligations imposed on
it hereby in order to induce the Indemnitee to serve or continue to serve as an
officer of the Company, and the Company acknowledges that Indemnitee is relying
upon this Agreement in serving or continuing to serve as an officer. However,
this Agreement shall not impose any independent obligation on Indemnitee or the
Company to continue Indemnitee’s service to the Company. This Agreement shall
not be deemed an employment contract between the Company (or any other entity)
and Indemnitee.
Section 3. General. The Company shall indemnify, hold harmless and exonerate,
and advance Expenses to, Indemnitee (a) as provided in this Agreement and (b)
otherwise to the maximum extent not prohibited by (and not merely to the extent
affirmatively permitted by) Maryland law in effect on the Effective Date and as
amended from time to time; provided, however, that no change in Maryland law
shall have the effect of reducing the benefits available to Indemnitee hereunder
based on Maryland law as in effect on the Effective Date. The rights of



--------------------------------------------------------------------------------

Exhibit 10.85
Indemnitee provided in this Section 3 shall include, without limitation, the
rights set forth in the other sections of this Agreement, including any
additional indemnification permitted by Section 2-418(g) of the Maryland General
Corporation Law (the “MGCL”).
Section 4. Indemnification. If Indemnitee is, or is threatened to be, made a
party to any Proceeding, the Company shall indemnify, hold harmless and
exonerate Indemnitee against all judgments, penalties, fines and amounts paid in
settlement and all Expenses actually and reasonably incurred by him or on his
behalf in connection with any such Proceeding unless (and only to the extent) it
is established that (a) the act or omission of Indemnitee was material to the
matter giving rise to the Proceeding and (i) was committed in bad faith or
(ii) was the result of active and deliberate dishonesty, (b) Indemnitee actually
received an improper personal benefit in money, property or services or (c) in
the case of any criminal Proceeding, Indemnitee had reasonable cause to believe
that the act or omission was unlawful.
Section5. Certain Limits on Indemnification. Notwithstanding any other provision
of this Agreement (other than Section 6), Indemnitee shall not be entitled to:
(a) indemnification hereunder if the Proceeding was one by or in the right of
the Company and Indemnitee is Adjudged to be liable to the Company;
(b) indemnification hereunder if Indemnitee is Adjudged to be liable on the
basis that personal benefit was improperly received in any Proceeding charging
improper personal benefit to Indemnitee; or
(c) indemnification or advance of Expenses hereunder if the Proceeding was
brought by Indemnitee unless: (i) the Proceeding was brought to establish or
enforce indemnification rights under this Agreement, and then only to the extent
in accordance with and as authorized by Section 12 of this Agreement, or
(ii) the Company’s charter or Bylaws, a resolution of the stockholders entitled
to vote generally in the election of directors or of the Board of Directors or
an agreement approved by the Board of Directors to which the Company is a party
expressly provide otherwise.
Section 6. Court-Ordered Indemnification. Notwithstanding any other provision of
this Agreement, a court of appropriate jurisdiction, upon application of
Indemnitee and such notice as the court shall require, may order indemnification
in the following circumstances:
(a) if it determines Indemnitee is entitled to reimbursement under Section
2-418(d)(1) of the MGCL, the court shall order indemnification, in which case
Indemnitee shall be entitled to recover the Expenses of securing such
reimbursement; or
(b) if it determines that Indemnitee is fairly and reasonably entitled to
indemnification in view of all the relevant circumstances, whether or not
Indemnitee (i) has met the standards of conduct set forth in Section 2-418(b) of
the MGCL or (ii) has been Adjudged liable for receipt of an improper personal
benefit under Section 2-418(c) of the MGCL, the court may order such
indemnification as the court shall deem proper. However, indemnification with
respect to any



--------------------------------------------------------------------------------

Exhibit 10.85
Proceeding by or in the right of the Company or in which liability shall have
been Adjudged in the circumstances described in Section 2-418(c) of the MGCL
shall be limited to Expenses.
Section 7. Indemnification for Expenses of a Party Who is Wholly or Partly
Successful. Notwithstanding any other provision of this Agreement, and without
limiting any such provision, to the extent that Indemnitee was or is made a
party to (or otherwise becomes a participant in) any Proceeding and is
successful, on the merits or otherwise, in the defense of such Proceeding,
Indemnitee shall be indemnified for all Expenses actually and reasonably
incurred by him or on his behalf in connection therewith. If Indemnitee is not
wholly successful in such Proceeding but is successful, on the merits or
otherwise, as to one or more but less than all claims, issues or matters in such
Proceeding, the Company shall indemnify Indemnitee under this Section 7 for all
Expenses actually and reasonably incurred by him or on his behalf in connection
with each such claim, issue or matter, allocated on a reasonable and
proportionate basis. For purposes of this Section 7 and, without limitation, the
termination of any claim, issue or matter in such a Proceeding by dismissal,
with or without prejudice, shall be deemed to be a successful result as to such
claim, issue or matter.
Section 8. Advance of Expenses for a Party. If Indemnitee was, is, or is
threatened to be, made a party to any Proceeding, the Company shall, without
requiring a preliminary determination of Indemnitee’s ultimate entitlement to
indemnification hereunder, advance all reasonable Expenses incurred by or on
behalf of Indemnitee in connection with such Proceeding within ten days after
the receipt by the Company of a statement or statements requesting such advance
or advances from time to time, whether prior to or after final disposition of
such Proceeding. Such statement or statements shall reasonably evidence the
Expenses incurred by Indemnitee and shall include or be preceded or accompanied
by a written affirmation by Indemnitee of Indemnitee’s good faith belief that
the standard of conduct necessary for indemnification by the Company as
authorized by law and by this Agreement has been met and a written undertaking
by or on behalf of Indemnitee, in substantially the form attached hereto as
Exhibit A or in such form as may be required under applicable law as in effect
at the time of the execution thereof, to reimburse the portion (if any) of any
Expenses advanced to Indemnitee relating to claims, issues or matters in the
Proceeding as to which it shall ultimately be established that the standard of
conduct has not been met by Indemnitee and which have not been successfully
resolved as described in Section 7 of this Agreement. Advances shall be
interest-free and unsecured. The undertaking required by this Section 8 shall be
an unlimited general obligation by or on behalf of Indemnitee and shall be
accepted without reference to Indemnitee’s financial ability to repay such
advanced Expenses and without any requirement to post security therefor.
Section 9. Indemnification and Advance of Expenses of a Witness. Notwithstanding
any other provision of this Agreement, to the extent that Indemnitee was, is or
may be made a witness or otherwise asked to participate in any Proceeding,
whether instituted by the Company or any other party, and to which Indemnitee is
not a party, he shall be advanced all reasonable Expenses and indemnified, held
harmless and exonerated against all Expenses actually and reasonably incurred by
him or on his behalf in connection therewith within ten days after the receipt
by the Company of a statement or statements requesting such advance or advances
from



--------------------------------------------------------------------------------

Exhibit 10.85
time to time, whether prior to or after final disposition of such Proceeding.
Such statement or statements shall reasonably evidence the Expenses incurred by
Indemnitee. Advances shall be interest-free and unsecured.
Section 10. Procedure for Determination of Entitlement to Indemnification.
(a) To obtain indemnification under this Agreement, Indemnitee shall submit to
the Company a written request, including therein or therewith such documentation
and information as is reasonably available to Indemnitee and is reasonably
necessary to determine whether and to what extent Indemnitee is entitled to
indemnification. Indemnitee may submit one or more such requests from time to
time and at such time(s) as Indemnitee deems appropriate in his sole discretion.
The officer of the Company receiving any such request from Indemnitee shall,
promptly upon receipt of such a request for indemnification, advise the Board of
Directors in writing that Indemnitee has requested indemnification.
(b) Upon written request by Indemnitee for indemnification pursuant to Section
10(a) above, a determination, if required by applicable law, with respect to
Indemnitee’s entitlement thereto shall promptly be made in the specific case:
(i) if a Change in Control shall have occurred, by Independent Counsel, in a
written opinion to the Board of Directors, a copy of which shall be delivered to
Indemnitee, which Independent Counsel shall be selected by the Indemnitee and
approved by the Board of Directors in accordance with Section 2-418(e)(2)(ii) of
the MGCL, which approval will not be unreasonably withheld; or (ii) if a Change
in Control shall not have occurred, (A) by the Board of Directors by a majority
vote of a quorum consisting entirely of Disinterested Directors or, if such a
quorum cannot be obtained, then by a majority vote of a duly authorized
committee of the Board of Directors consisting solely of one or more
Disinterested Directors, (B) if Independent Counsel has been selected by the
Board of Directors in accordance with Section 2-418(e)(2)(ii) of the MGCL and
approved by the Indemnitee, which approval shall not be unreasonably withheld,
by Independent Counsel, in a written opinion to the Board of Directors, a copy
of which shall be delivered to Indemnitee or (C) if so directed by a majority of
the members of the Board of Directors, by the stockholders of the Company. If it
is so determined that Indemnitee is entitled to indemnification, payment to
Indemnitee shall be made within ten days after such determination. Indemnitee
shall cooperate with the person, persons or entity making such determination
with respect to Indemnitee’s entitlement to indemnification, including providing
to such person, persons or entity upon reasonable advance request any
documentation or information which is not privileged or otherwise protected from
disclosure and which is reasonably available to Indemnitee and reasonably
necessary to such determination in the discretion of the Board of Directors or
Independent Counsel if retained pursuant to clause (ii)(B) of this Section
10(b). Any Expenses incurred by Indemnitee in so cooperating with the person,
persons or entity making such determination shall be borne by the Company
(irrespective of the determination as to Indemnitee’s entitlement to
indemnification) and the Company shall indemnify and hold Indemnitee harmless
therefrom.
(c) The Company shall pay the reasonable fees and expenses of Independent
Counsel, if one is appointed.
Section 11. Presumptions and Effect of Certain Proceedings.



--------------------------------------------------------------------------------

Exhibit 10.85
(a) In making any determination with respect to entitlement to indemnification
hereunder, the person or persons or entity making such determination shall
presume that Indemnitee is entitled to indemnification under this Agreement if
Indemnitee has submitted a request for indemnification in accordance with
Section 10(a) of this Agreement, and the Company shall have the burden of proof
and the burden of persuasion by clear and convincing evidence to overcome that
presumption in connection with the making of any determination contrary to that
presumption.
(b) The termination of any Proceeding or of any claim, issue or matter therein,
by judgment, order, settlement or conviction, upon a plea of nolo contendere or
its equivalent, or entry of an order of probation prior to judgment, does not
create a presumption that Indemnitee did not meet the requisite standard of
conduct described herein for indemnification.
(c) The knowledge and/or actions, or failure to act, of any other director,
officer, employee or agent of the Company or any other director, trustee,
officer, partner, manager, managing member, fiduciary, employee or agent of any
Enterprise shall not be imputed to Indemnitee for purposes of determining any
other right to indemnification under this Agreement.
(d) For purposes of any determination as to Indemnitee’s entitlement of
indemnification, Indemnitee shall be presumed to have met the standard of
conduct for indemnification if, among other things and without limitation,
Indemnitee relied on any information, opinion, report or statement, including
any financial statement or other financial data or the records or books of
account of the Company or any other Enterprise, prepared or presented by an
officer or employee of the Company or any Enterprise whom Indemnitee reasonably
believed to be reliable and competent in the matters presented, by a lawyer,
certified public accountant, appraiser or other person or expert, as to a matter
which Indemnitee reasonably believed to be within the person’s professional or
expert competence, or, if Indemnitee was serving on the Board of Directors of
the Company or as a member of any similar body of any Enterprise, by a committee
of the Board of Directors or such other body on which Indemnitee does not serve,
as to a matter within its designated authority, if Indemnitee reasonably
believes the committee to merit confidence. The provisions of this Section 11(d)
shall not be deemed to be exclusive or to limit in any way the other
circumstances in which Indemnitee meet, or be presumed to have met, the
applicable standard of conduct set forth in this Agreement.
(e) For purposes of this Agreement, Indemnitee shall be considered to have been
wholly successful with respect to any Proceeding if such Proceeding is disposed
of, on the merits or otherwise (including a disposition without prejudice),
without (i) the disposition being adverse to Indemnitee, (ii) it being Adjudged
that Indemnitee was liable to the Company, (iii) a plea of guilty by Indemnitee,
(iv) it being Adjudged that an act or omission of Indemnitee was material to the
matter giving rise to the Proceeding and was (A) committed in bad faith or (B)
the result of Indemnitee’s active and deliberate dishonesty, (v) it being
Adjudged that Indemnitee actually received an improper personal benefit in
money, property or services or (vi) with respect to any criminal proceeding, it
being Adjudged that Indemnitee had reasonable cause to believe the act or
omission was unlawful.



--------------------------------------------------------------------------------

Exhibit 10.85
Section 12. Remedies of Indemnitee.
(a) If (i) a determination is made pursuant to Section 10(b) of this Agreement
that Indemnitee is not entitled to indemnification under this Agreement,
(ii) advance of Expenses is not timely made pursuant to Section 8 or Section 9
of this Agreement, (iii) no determination of entitlement to indemnification
shall have been made pursuant to Section 10(b) of this Agreement within 60 days
after receipt by the Company of the request for indemnification, (iv) payment of
indemnification is not made pursuant to Section 7 of this Agreement within ten
days after receipt by the Company of a written request therefor, or (v) payment
of indemnification pursuant to any other section of this Agreement or the
charter or Bylaws of the Company is not made within ten days after a
determination has been made that Indemnitee is entitled to indemnification,
Indemnitee shall be entitled to an adjudication in an appropriate court located
in the State of Maryland, or in any other court of competent jurisdiction, of
his entitlement to such indemnification or advance of Expenses. Alternatively,
Indemnitee, at his option, may seek an award in arbitration to be conducted by a
single arbitrator pursuant to the Commercial Arbitration Rules of the American
Arbitration Association. Indemnitee shall commence a proceeding seeking an
adjudication or an award in arbitration within 180 days following the date on
which Indemnitee first has the right to commence such proceeding pursuant to
this Section 12(a); provided, however, that the foregoing clause shall not apply
to a proceeding brought by Indemnitee to enforce his rights under Section 7 of
this Agreement. Except as set forth herein, the provisions of Maryland law
(without regard to its conflicts of laws rules) shall apply to any such
arbitration. The Company shall not oppose Indemnitee’s right to seek any such
adjudication or award in arbitration.
(b) In any judicial proceeding or arbitration commenced pursuant to this
Section 12, Indemnitee shall be presumed to be entitled to indemnification or
advance of Expenses, as the case may be, under this Agreement and the Company
shall have the burden of proving that Indemnitee is not entitled to
indemnification or advance of Expenses, as the case may be. If Indemnitee
commences a judicial proceeding or arbitration pursuant to this Section 12,
Indemnitee shall not be required to reimburse the Company for any advances
pursuant to Section 8 of this Agreement until a final determination is made with
respect to Indemnitee’s entitlement to indemnification (as to which all rights
of appeal have been exhausted or lapsed). If Indemnitee commences a judicial
proceeding or arbitration pursuant to this Section 12, the Company may not refer
to or introduce into evidence any determination pursuant to Section 10(b) of
this Agreement adverse to Indemnitee for any purpose and any judicial proceeding
or arbitration commenced pursuant to this Article 12 shall be conducted in all
respects as a de novo trial or arbitration. The Company shall, to the fullest
extent not prohibited by law, be precluded from asserting in any judicial
proceeding or arbitration commenced pursuant to this Section 12 that the
procedures and presumptions of this Agreement are not valid, binding and
enforceable and shall stipulate in any such court or before any such arbitrator
that the Company is bound by all of the provisions of this Agreement.
(c) If a determination shall have been made pursuant to Section 10(b) of this
Agreement that Indemnitee is entitled to indemnification, the Company shall be
bound by such determination in any judicial proceeding or arbitration commenced
pursuant to this Section 12,



--------------------------------------------------------------------------------

Exhibit 10.85
absent a misstatement by Indemnitee of a material fact, or an omission of a
material fact necessary to make Indemnitee’s statement not materially
misleading, in connection with the request for indemnification.
(d) In the event that Indemnitee, pursuant to this Section 12, seeks a judicial
adjudication of or an award in arbitration to enforce his rights under, or to
recover damages for breach of, this Agreement, Indemnitee shall be entitled to
advancement from the Company, and shall be indemnified and held harmless by the
Company for, any and all Expenses actually and reasonably incurred by him in
such judicial adjudication or arbitration in accordance with this Agreement.
(e) Interest shall be paid by the Company to Indemnitee at the maximum rate
allowed to be charged for judgments under the Courts and Judicial Proceedings
Article of the Annotated Code of Maryland for amounts which the Company pays or
is obligated to pay for the period commencing with the date on which the
Indemnitee requests indemnification or advancement of Expenses in accordance
with this Agreement and ending on the date such payment is made to Indemnitee by
the Company.
Section 13. Defense of the Underlying Proceeding.
(a) Indemnitee shall notify the Company promptly in writing upon being served
with any summons, citation, subpoena, complaint, indictment, request or other
document relating to any Proceeding which may result in the right to
indemnification or the advance of Expenses hereunder and shall include with such
notice a description of the nature of the Proceeding and a summary of the facts
underlying the Proceeding. The failure to give any such notice shall not
disqualify Indemnitee from the right, or otherwise affect in any manner any
right of Indemnitee, to indemnification or the advance of Expenses under this
Agreement unless the Company’s ability to defend in such Proceeding or to obtain
proceeds under any insurance policy is materially and adversely prejudiced
thereby, and then only to the extent the Company is thereby actually so
prejudiced.
(b) Subject to the provisions of the last sentence of this Section 13(b) and of
Section 13(c) below, the Company shall have the right to defend Indemnitee in
any Proceeding which may give rise to indemnification hereunder using a law firm
of the Company’s choice, subject to the prior written approval of the
Indemnitee, which shall not be unreasonably withheld; provided, however, that
the Company shall notify Indemnitee in writing of any such decision to defend
within 15 calendar days following receipt of notice of any such Proceeding under
Section 13(a) above. Indemnitee shall have the right to retain a separate law
firm in any such Proceeding at Indemnitee’s sole expense. The Company shall not,
without the prior written consent of Indemnitee, which shall not be unreasonably
withheld or delayed, consent to the entry of any judgment against Indemnitee or
enter into any settlement or compromise which (i) includes an admission of fault
of Indemnitee, (ii) does not include, as an unconditional term thereof, the full
release of Indemnitee from all liability in respect of such Proceeding, which
release shall be in form and substance reasonably satisfactory to Indemnitee or
(iii) would impose any Expense, judgment, fine, penalty or limitation on
Indemnitee. This Section 13(b) shall not apply to a



--------------------------------------------------------------------------------

Exhibit 10.85
Proceeding brought by Indemnitee under Section 12 of this Agreement, a
Proceeding by or in the right of the Company or in the case of clause (ii) of
Section 13(c).
(c) Notwithstanding the provisions of Section 13(b) above, if in a Proceeding to
which Indemnitee is a party (i) Indemnitee reasonably concludes, based upon an
opinion of counsel approved by the Company, which approval shall not be
unreasonably withheld, that he may have separate defenses or counterclaims to
assert with respect to any issue which may not be consistent with other
defendants in such Proceeding, (ii) Indemnitee reasonably concludes that an
actual or apparent conflict of interest or potential conflict of interest exists
between Indemnitee and the Company, or (iii) if the Company fails to assume the
defense of such Proceeding in a timely manner, Indemnitee shall be entitled to
be represented by separate legal counsel of Indemnitee’s choice, subject, except
in the case of (ii) or (iii) above, to the prior approval of the Company, which
shall not be unreasonably withheld, at the expense of the Company. In addition,
if the Company fails to comply with any of its obligations under this Agreement
or in the event that the Company or any other person takes any action to declare
this Agreement void or unenforceable, or institutes any Proceeding to deny or to
recover from Indemnitee the benefits intended to be provided to Indemnitee
hereunder, Indemnitee shall have the right to retain counsel of Indemnitee’s
choice, at the expense of the Company (subject to Section 12(d) of this
Agreement), to represent Indemnitee in connection with any such matter.
Section 14. Jointly Indemnifiable Claims.
(a) Given that certain Jointly Indemnifiable Claims may arise, the Company
acknowledges and agrees that the Company shall, and to the extent applicable
shall cause any Enterprise to (i) be fully and primarily responsible for, and be
the indemnitor of first resort with respect to, payment to or payment on behalf
of the Indemnitee in respect of indemnification or advancement of Expenses in
connection with any such Jointly Indemnifiable Claim, irrespective of any right
of recovery the Indemnitee may have from the Third-Party Indemnitors, and (ii)
be required to advance the full amount of Expenses incurred by the Indemnitee
and shall be liable for the full amount of all Expenses, judgments, fines,
penalties and amounts paid in settlement to the extent not prohibited by (and
not merely to the extent affirmatively permitted by) applicable law and as
required by the terms of this Agreement, without regard to any rights the
Indemnitee may have against the Third-Party Indemnitors. Under no circumstance
shall the Company or any Enterprise be entitled to, and the Company hereby
irrevocably waives, relinquishes and releases, any claims against the
Third-Party Indemnitors for subrogation, contribution or recovery of any kind
and no right of advancement or recovery the Indemnitee may have from the
Third-Party Indemnitors shall reduce or otherwise alter the rights of the
Indemnitee or the obligations of the Company or any Enterprise. The Company
further agrees that no advancement or payment by any Third-Party Indemnitor on
behalf of Indemnitee with respect to any Proceeding for which Indemnitee has
sought indemnification, exoneration or hold harmless rights from the Company
shall affect the foregoing and the Third-Party Indemnitor(s) shall have a right
to receive from the Company, contribution and/or be subrogated, to the extent of
such advancement or payment to all of the rights of recovery of Indemnitee
against the Company. The Company and the Indemnitee agree that each of the
Third-Party Indemnitors shall be third-party beneficiaries with



--------------------------------------------------------------------------------

Exhibit 10.85
respect to this Agreement entitled to enforce this Section 14 as though each
such Third-Party Indemnitor were a party to this Agreement.
(b) For purposes of this Agreement “Third-Party Indemnitor” means any person or
entity that has or may in the future provide to the Indemnitee any
indemnification, exoneration, hold harmless or Expense advancement rights and/or
insurance benefits other than (i) the Company, (ii) any Enterprise and (iii) any
entity or entities through which the Company maintains liability insurance
applicable to the Indemnitee.
(c) For purposes of this Agreement, “Jointly Indemnifiable Claims” shall mean
any Proceeding for which the Indemnitee shall be entitled to indemnification,
advancement of expenses or insurance from (i) the Company and/or any Enterprise
pursuant to this Agreement, the charter or Bylaws or other governing documents
of the Company or any Enterprise, any agreement or a resolution of the
stockholders of the Company entitled to vote generally in the election of
directors or of the Board of Directors, or otherwise, on the one hand, and (ii)
any Third-Party Indemnitor pursuant to any agreement between any Third-Party
Indemnitor and the Indemnitee pursuant to which the Indemnitee is indemnified,
the laws of the jurisdiction of incorporation or organization of any Third-Party
Indemnitor and/or the certificate of incorporation, certificate of organization,
bylaws, partnership agreement, operating agreement, certificate of formation,
certificate of limited partnership or other organizational or governing
documents of any Third-Party Indemnitor, on the other hand.
Section 15. Non-Exclusivity; Survival of Rights; Subrogation.
(a) The rights of indemnification and advance of Expenses as provided by this
Agreement shall not be deemed exclusive of any other rights to which Indemnitee
may at any time be entitled under applicable law, the charter or Bylaws or other
governing documents of the Company or any Enterprise, any agreement or a
resolution of the stockholders entitled to vote generally in the election of
directors or of the Board of Directors, or otherwise. Unless consented to in
writing by Indemnitee, no amendment, alteration or repeal of this Agreement or
of any provision hereof shall limit or restrict any right of Indemnitee under
this Agreement in respect of any action taken or omitted by such Indemnitee in
or by reason of his Corporate Status prior to such amendment, alteration or
repeal, regardless of whether a claim with respect to such action or inaction is
raised prior or subsequent to such amendment, alteration or repeal. No right or
remedy herein conferred is intended to be exclusive of any other right or
remedy, and every other right or remedy shall be cumulative and in addition to
every other right or remedy given hereunder or now or hereafter existing at law
or in equity or otherwise. The assertion of any right or remedy hereunder, or
otherwise, shall not prohibit the concurrent assertion or employment of any
other right or remedy.
(b) Except as set forth in Section 14, in the event of any payment under this
Agreement, the Company shall be subrogated to the extent of such payment to all
of the rights of recovery of Indemnitee, who shall execute all papers required
and take all action necessary to secure such rights, including execution of such
documents as are necessary to enable the Company to bring suit to enforce such
rights.



--------------------------------------------------------------------------------

Exhibit 10.85
Section 16. Insurance. The Company will use its reasonable best efforts to
acquire directors and officers liability insurance, on terms and conditions
deemed appropriate by the Board of Directors, with the advice of counsel,
covering Indemnitee or any claim made against Indemnitee by reason of his
Corporate Status or by reason of alleged actions or omissions by Indemnitee in
such capacity and covering the Company for any indemnification or advance of
Expenses made by the Company to Indemnitee for any claims made against
Indemnitee by reason of his Corporate Status or by reason of alleged actions or
omissions by Indemnitee in such capacity. Without in any way limiting any other
obligation under this Agreement, the Company shall indemnify Indemnitee for any
payment by Indemnitee arising out of the amount of any deductible or retention
and the amount of any excess of the aggregate of all judgments, penalties,
fines, settlements and Expenses incurred by Indemnitee in connection with a
Proceeding over the coverage of any insurance referred to in the previous
sentence. The purchase, establishment and maintenance of any such insurance
shall not in any way limit or affect the rights or obligations of the Company or
Indemnitee under this Agreement except as expressly provided herein, and the
execution and delivery of this Agreement by the Company and the Indemnitee shall
not in any way limit or affect the rights or obligations of the Company under
any such insurance policies. If, at the time the Company receives notice from
any source of a Proceeding to which Indemnitee is a party or a participant (as a
witness or otherwise) the Company has director and officer liability insurance
in effect, the Company shall give prompt notice of such Proceeding to the
insurers in accordance with the procedures set forth in the respective policies.
Section 17. Coordination of Payments. Except as set forth in Section 14, the
Company shall not be liable under this Agreement to make any payment of amounts
otherwise indemnifiable or payable or reimbursable as Expenses hereunder if and
to the extent that Indemnitee has otherwise actually received such payment under
any insurance policy, contract, agreement or otherwise.
Section 18. Reports to Stockholders. To the extent required by the MGCL, the
Company shall report in writing to its stockholders the payment of any amounts
for indemnification of, or advance of Expenses to, Indemnitee under this
Agreement arising out of a Proceeding by or in the right of the Company with the
notice of the meeting of stockholders of the Company next following the date of
the payment of any such indemnification or advance of Expenses or prior to such
meeting.
Section 19. Duration of Agreement; Binding Effect.
(a) This Agreement shall be effective as of the Effective Date and may apply to
acts or omissions of Indemnitee taken in or in connection with Indemnitee’s
Corporate Status which occurred prior to such date if Indemnitee was an officer,
director, employee or agent of the Company or was a director, trustee, officer,
partner, manager, managing member, fiduciary, employee or agent of any
Enterprise at the time such act or omission occurred.
(b) This Agreement shall continue until and terminate on the later of (i) the
date that Indemnitee shall have ceased to serve as a director, officer, employee
or agent of the Company or as a director, trustee, officer, partner, manager,
managing member, fiduciary, employee or agent of any Enterprise and (ii) the
date that Indemnitee is no longer subject to any actual or



--------------------------------------------------------------------------------

Exhibit 10.85
possible Proceeding (including any rights of appeal thereto and any Proceeding
commenced by Indemnitee pursuant to Section 12 of this Agreement).
(c) The indemnification and advance of Expenses provided by, or granted pursuant
to, this Agreement shall be binding upon and be enforceable by the parties
hereto and their respective successors and assigns (including any direct or
indirect successor by purchase, merger, consolidation or otherwise to all or
substantially all of the business or assets of the Company), shall continue as
to an Indemnitee who has ceased to be a director, officer, employee or agent of
the Company or a director, trustee, officer, partner, manager, managing member,
fiduciary, employee or agent of any Enterprise, and shall inure to the benefit
of Indemnitee and his spouse, assigns, heirs, devisees, executors and
administrators and other legal representatives.
(d) The Company shall require and cause any successor (whether direct or
indirect by purchase, merger, consolidation or otherwise) to all, substantially
all or a substantial part, of the business and/or assets of the Company, by
written agreement in form and substance satisfactory to Indemnitee, expressly to
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform if no such succession had
taken place.
(e) The Company and Indemnitee agree herein that a monetary remedy for breach of
this Agreement, at some later date, may be inadequate, impracticable and
difficult of proof, and further agree that such breach may cause Indemnitee
irreparable harm. Accordingly, the parties hereto agree that Indemnitee may
enforce this Agreement by seeking injunctive relief and/or specific performance
hereof, without any necessity of showing actual damage or irreparable harm and
that by seeking injunctive relief and/or specific performance, Indemnitee shall
not be precluded from seeking or obtaining any other relief to which he may be
entitled. Indemnitee shall further be entitled to such specific performance and
injunctive relief, including temporary restraining orders, preliminary
injunctions and permanent injunctions, without the necessity of posting bonds or
other undertakings in connection therewith. The Company acknowledges that, in
the absence of a waiver, a bond or undertaking may be required of Indemnitee by
a court, and the Company hereby waives any such requirement of such a bond or
undertaking.
Section 20. Section 409A. It is intended that any indemnification payment or
advancement of Expenses made hereunder shall be exempt from Section 409A of the
Internal Revenue Code of 1986, as amended, and the guidance issued thereunder
(“Section 409A”) pursuant to Treasury Regulation Section 1.409A-1(b)(10).
Notwithstanding the foregoing, if any indemnification payment or advancement of
Expenses made hereunder shall be determined to be “nonqualified deferred
compensation” within the meaning of Section 409A, then (i) the amount of the
indemnification payment or advancement of Expenses during one taxable year shall
not affect the amount of the indemnification payments or advancement of Expenses
during any other taxable year, (ii) the indemnification payments or advancement
of Expenses must be made on or before the last day of the Indemnitee’s taxable
year following the year in which the expense was incurred, and (iii) the right
to indemnification payments or advancement of Expenses hereunder is not subject
to liquidation or exchange for another benefit.



--------------------------------------------------------------------------------

Exhibit 10.85
Section 21. Severability. If any provision or provisions of this Agreement shall
be held to be invalid, illegal or unenforceable for any reason whatsoever:
(a) the validity, legality and enforceability of the remaining provisions of
this Agreement (including, without limitation, each portion of any Section,
paragraph or sentence of this Agreement containing any such provision held to be
invalid, illegal or unenforceable that is not itself invalid, illegal or
unenforceable) shall not in any way be affected or impaired thereby and shall
remain enforceable to the fullest extent permitted by law; (b) such provision or
provisions shall be deemed reformed to the extent necessary to conform to
applicable law and to give the maximum effect to the intent of the parties
hereto; and (c) to the fullest extent possible, the provisions of this Agreement
(including, without limitation, each portion of any Section, paragraph or
sentence of this Agreement containing any such provision held to be invalid,
illegal or unenforceable, that is not itself invalid, illegal or unenforceable)
shall be construed so as to give effect to the intent manifested thereby.
Section 22. Identical Counterparts. This Agreement may be executed in one or
more counterparts, each of which shall for all purposes be deemed to be an
original but all of which together shall constitute one and the same Agreement.
One such counterpart signed by the party against whom enforceability is sought
shall be sufficient to evidence the existence of this Agreement.
Section 23. Headings. The headings of the paragraphs of this Agreement are
inserted for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction thereof.
Section 24. Modification and Waiver. No supplement, modification or amendment of
this Agreement shall be binding unless executed in writing by both of the
parties hereto. No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provisions hereof (whether or
not similar) nor shall such waiver constitute a continuing waiver.
Section 25. Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given if
(i) delivered by hand and receipted for by the party to whom said notice or
other communication shall have been directed or (ii) mailed by certified or
registered mail with postage prepaid, on the third business day after the date
on which it is so mailed:
(i) If to Indemnitee, to the address set forth on the signature page hereto.
(ii) If to the Company, to:
________________________
________________________
________________________
________________________





--------------------------------------------------------------------------------

Exhibit 10.85
or to such other address as may have been furnished in writing to Indemnitee by
the Company or to the Company by Indemnitee, as the case may be.


Section 26. Governing Law. The parties agree that this Agreement shall be
governed by, and construed and enforced in accordance with, the laws of the
State of Maryland, without regard to its conflicts of laws rules.
Section 27. Miscellaneous. Use of the masculine pronoun shall be deemed to
include usage of the feminine pronoun where appropriate.


[SIGNATURE PAGE FOLLOWS]
 IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
             HUDSON PACIFIC PROPERTIES, INC.:


             
             ____________________________________




             By: ________________________________
Name:
Title:




             INDEMNITEE




             ____________________________________
Name:
Address:












--------------------------------------------------------------------------------



EXHIBIT A
FORM OF UNDERTAKING TO REPAY EXPENSES ADVANCED
The Board of Directors of Hudson Pacific Properties, Inc.


Re: Undertaking to Repay Expenses Advanced


Ladies and Gentlemen:


This undertaking is being provided pursuant to that certain Indemnification
Agreement dated the _____ day of ______________, 20____, by and between Hudson
Pacific Properties, Inc., a Maryland corporation (the “Company”), and the
undersigned Indemnitee (the “Indemnification Agreement”), pursuant to which I am
entitled to advance of Expenses in connection with [Description of Proceeding]
(the “Proceeding”).
Terms used herein and not otherwise defined shall have the meanings specified in
the Indemnification Agreement.
I am subject to the Proceeding by reason of my Corporate Status or by reason of
alleged actions or omissions by me in such capacity. I hereby affirm my good
belief that at all times, insofar as I was involved as [a director] [an officer]
of the Company, in any of the facts or events giving rise to the Proceeding, I
(1) did not act with bad faith or active or deliberate dishonesty, (2) did not
receive any improper personal benefit in money, property or services and (3) in
the case of any criminal proceeding, had no reasonable cause to believe that any
act or omission by me was unlawful.
In consideration of the advance of Expenses by the Company for reasonable
attorneys’ fees and related Expenses incurred by me in connection with the
Proceeding (the “Advanced Expenses”), I hereby agree that if, in connection with
the Proceeding, it is established that (1) an act or omission by me was material
to the matter giving rise to the Proceeding and (a) was committed in bad faith
or (b) was the result of active and deliberate dishonesty or (2) I actually
received an improper personal benefit in money, property or services or (3) in
the case of any criminal proceeding, I had reasonable cause to believe that the
act or omission was unlawful, then I shall promptly reimburse the portion of the
Advanced Expenses relating to the claims, issues or matters in the Proceeding as
to which the foregoing findings have been established.
        IN WITNESS WHEREOF, I have executed this Affirmation and Undertaking on
this ___ day of ____________________, 20____.




             ____________________________________
Name:
Address:





